430 F.2d 935
UNITED STATES of America, Plaintiff-Appellee,v.Vincent Saltore CARDELLA, Defendant-Appellant.
No. 29193 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 20, 1970.

Appeal from the United States District Court for the Middle District of Florida at Jacksonville, William A. McRae, Jr., District Judge.
Tom C. Meers, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., M. D. of Florida, Allan P. Clark, Asst. U. S. Atty., M. D. of Florida, for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966